PER CURIAM.
The joint motion to affirm the decision of the Trademark Trial and Appeal Board is granted and the decision of the Trademark Trial and Appeal Board that there is likelihood of confusion between the marks of the parties as respectively used (1) in connection with exposure meters, flash guns, flash lamps and (2) in connection with photo-flash lamps or bulbs is affirmed; such judgment to be without prejudice to any right appellant-applicant may have to register its mark in connection with “fluorescent lamps, incandescent lamps, other than lamps intended to be sold in connection with community antenna systems.”
WORLEY, C. J.s did not participate.